Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19, 21-27 and 29-35 are pending in the acknowledged Response of 12/15/2020 and are being examined. No amendment to the claims is made at this time. Applicant further submitted a Rule 1.132 Declaration.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/23/2020; and 11/04/2020 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn rejections:
Applicant's arguments along with a Declaration filed 12/15/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained Rejection 
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 19, 21-27 and 29-35 remain rejected under 35 USC 103 as being obvious over Hammer   (US20120282190A1, IDS of 10/29/2015) in view of Wiechers et al. (US5,300,284); Huber (US3161460, IDS of 10/29/2015); and Bernet et al (WO2011/019539A2, IDS of 10/29/2015).  
Specifically, 
Claims 19, 21, 23-27, 29 and 32-35 are rejected under Hammer in view of Wiechers
Claim 22 are rejected under Hammer in view of Wiechers and Huber; and
Claims 30-31 are rejected under Hammer in view of Wiechers and Bernet. 
Applicant claims including claim 19 filed 12/15/2020: 
    PNG
    media_image1.png
    620
    1065
    media_image1.png
    Greyscale


Regarding claims 19, 21, 23-27, 29 and 32-35 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Hammer teaches a dry shampoo composition as an aerosol and the composition may comprises at least one clay material, at least one starch material and at least one carrier and at least one additional additives such as an oil-absorbing compound, a suspending agent and/or perfume
An aerosol device comprising a container (e.g., [0010], [0022]) which may comprises a spray nozzle (e.g., [0023]) and the aerosol dry shampoo composition is sprayed by aerosol comprising a dry shampoo onto hair of a subject ([0002]) by hand (e.g., [0010]) which reads on the steps of spraying and applying of instant claim 35; and the Hammer dry shampoo composition refers a composition comprising a dry shampoo and a propellant (e.g., [0009]) which reads on ‘the claimed propellant is in the composition’; 
An aerosol dry shampoo composition comprising: 
carrier materials in about 1-35wt% such as ethanol or isopropanol (e.g., claims 1 and 3, and [0014]) which reads on the claimed C2-4 monoalcohol and overlaps the claimed range of from about 0% to about 5% (C2-4 monoalcohol and its amount of instant claims 19, 26 & 35). Further as the carrier materials, volatile silicone such as volatile silicone, polydimethylsiloxane (PDMS) are included (e.g., [0014]) which reads on the claimed at least one non-elastomeric silicone as supported by applicant’s instant publication [0108] (non-elastomeric silicone of instant claim 29).
at least one propellant such as air (e.g., [0010]), isobutane, dimethyl ether, carbon dioxide (e.g., [0022]) in the container, in an about 75wt% - about 80% (e.g., claims 1 and 11) which overlaps the claimed range of 10-90wt% (propellant and its amount of instant claims 19, 27, & 33-35
at least one starch material for oil-absorption including modified starch such as aluminum starch octenylsuccinate, sodium starch octenylsuccinate, etc. and is present in an amount of about 0.01wt%-about 8wt% ([0011] & [0013]) which reads on the claimed at least one sebum-absorbing powder including  modified starch and the amount overlaps the claimed range of 2-15% or about 4-about 9%. The modified starch (such as aluminum starch octenylsuccinate) of Hammer would have the claimed uptake properties of greater than 35ml/100g because Hammer teaches the exact same modified starch material capable of absorbing sebum oil. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01. Absent evidence to the contrary, the uptake properties would be implicit (at least sebum-absorbing powder of instant claims 19, 21, and 35). 
another oil-absorbing powder, e.g., chalk (=calcium carbonate) and talc (=hydrous magnesium silicate). Although such powders are taught as the oil (=sebum)-absorbing powder, when it is used in the composition, it would also work as a styling powder. Thus, chalk and talc of prior art read on the claimed styling powder and additional styling powder, respectively. And which overlaps the instant range of 1-10%(at least one styling powder and its amount of instant claims 19 and 23-25). 
Since the prior art composition can comprises at least one each type of components of clay materials, starch materials, compounds for oil absorption, carrier materials, and/or additive compounds ([0011]), the prior art composition may comprise at least one starch material, chalk, talc, etc. (at least one sebum-absorbing powder and at least one styling powder of instant claims 19 and 24). 
at least one additives such as perfume, fragrance, hair-fixative polymers, pantothenic acid, nicotinic acid, sun screens, dyes, fatty acids, etc.  (e.g., [0015]) which reads on the claimed additives (instant claim 32).  
The solid components (e.g., starch material, clay material, and additive components) may be provided as a powder comprising a plurality of particles of the component ([0021]) which reads on the claimed powders. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2.  Hammer does not expressly teach the specific combination of oil absorbing compounds, i.e., the specific combination modified starch and calcium carbonate of instant claims 19 and 35; the embodiment containing about 0% to about 5% of C2-4 monoalcohol of instant claims 19 and 35. The deficiencies are cured by Wiechers.
3. Hammer in view of Wiechers does not expressly teach particle size of instant claim 22. The deficiency is cured by Huber.  
Wiechers teaches hair growth composition can be formulated as a spray device such as an aerosol containing propellant in the closed container (col. 9, lines 17-24 and 30-31) where the propellant includes propane, butane, isobutene, dimethyl ether, carbon dioxide, nitrogen, and nitrous oxide (col. 5, lines 17-18) which reads on the propellant of instant claim 33, and the composition comprises powders such as chalk (=calcium carbonate), talc, starch, and/or chemically modified magnesium aluminum silicate, etc. (col. 5, lines 27-34); as solvent, ethanol, isopropanol, etc. is used (col. 5, lines 19-20) in an amount of 1-99% (col. 5, lines 42-43) and as preservative, ethanol can be used in an amount of 0.05-2% (col. 8, lines 50-62) which reads on the claimed C2 monoalcohol and overlaps the claimed range of from about 0% to about 5%; and the composition can be formulated as shampoo (col. 9, line 20); further the composition comprise an activity enhancer such as silicone, etc. (claim 9).  In one embodiment (the below Example 21), the powder composition can be applied topically to the hair scalp and comprises the specific combination of 5% modified 
Example 21: 

    PNG
    media_image2.png
    364
    753
    media_image2.png
    Greyscale
 
That is, Wiechers teaches a combination of modified starch in an amount of 5% and chalk in an amount of 10% as a dry powder composition for application to the hair scalp.  
Huber teaches an aerosol dry shampoo for hair using calcium carbonate, water-insoluble talcum powder (=hydrous magnesium silicate) as inorganic absorbent (col. 1, lines 31-33, col.2, lines 21-34, col. 3, lines 23-25, col. 5, lines 14-34, col 7, lines particle size of below 100 microns, average size of about 30 microns or more being preferred in an amount of about 5-30% or 20% (col. 7, lines 15-29) which overlaps the claimed range of about 20 to about 50 microns (instant claim 22). 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges as noted above. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select specific combination of modified starch and calcium carbonate with almost no C2-4 monoalcohol as taught by Wiechers among various dry shampoo compositions of Hammer as a matter of design or choice for the same hair treatment. 
One of ordinary artisan would have been motivated to do so that because it is well known from the teachings of Wiechers and such specific combination with overlapping amounts can be used for the same hair treatment, and thus, such selection would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add known calcium carbonate powder (or chalk) having the overlapping particle size and being capable of absorbing oil in overlapping amount to the dry shampoo composition as taught by Hammer/Wiechers/Huber in order to enhance the oil absorbing power; and although the 

Regarding instant claims 30-31 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Hammer in view of Wiechers does not expressly teach the composition further comprises and non-elastic polyorganosiloxane having a viscosity of 500 cSt or more of instant claim 30 and at least one fatty ester of instant claim 31.  The deficiencies of Hammer/Wiechers are cured by Bernet. 
Bernet teaches granulated dry composition comprising at least one non-elastomeric polyorganosiloxane, agglomerated onto solid carrier particles. The granulated dry compositions can be used as a dry cleanser for keratinous substrates with high speed of absorption of body fluids together with improved sensory feel and release of care agents (abstract); the granulated dry composition absorbs body fluids faster and is perceived as providing a pleasant feel on the hair or skin; the composition is used for shampoo (the Examples); the granulated dry composition may be packaged in various types of packaging or dispenser, such as but not limited to sachet, flask, aerosol ([0007]); the solid carrier particles include calcium carbonate, magnesium silicate, granulated starch or native starch, etc. and the mean particle size of a soft to 250 microns ([0008]) which overlaps the claimed range of about 20-50microns; the non-elastomeric polyorganosiloxane has a viscosity 10 to 1million mm2/s (=10 to 1 million cst) ([0015]) which overlaps the claimed range of 500cst in order to enhance absorption of body fluid in a speedy manner and to perceive pleasant feel on the hair or skin ([0007]) (instant claim 30); and the composition further includes additives such as perfumes, fragrances, essential oils, vitamins, emollients, esters, surfactants, antioxidants, conditioners (claim 3) where the esters include cyclic ethylene glycol diesters of tridecanioic acid as perfume ingredient ([0056]) which reads on the claimed fatty acid ester. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The same as above. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add known additives of fatty acid ester as perfume ingredient and non-elastic polyorganosiloxane having a viscosity of 500 cSt or more of Bernet to the hair dry shampoo composition to enhance the quality of the composition, i.e., enhance absorption of body fluid in a speedy manner and to perceive pleasant feel on the hair or skin, and to enhance the properties of the composition containing additives fatty acid ester, as taught by Bernet. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments

Applicant argues that Hammer is the closest prior art because Wiechers does not relate to aerosol device containing a composition; the claimed invention provides unexpected results as shown in the previously filed Declaration  (Declaration 1) in terms of improved hair cleaning, softness, and flexibility; however, the examiner attempt to rebut this evidence of unexpected results appears to rely upon the combination of Hammer and Wiechers and thus the Office appears to have improperly relied upon a comparison between the presently claimed composition and subject matter that does not exist in the prior art, namely the combination of Hammer and Wiechers; Table 1 and paragraphs 13 of currently filed Declaration (Declaration 2) provides evidence of unexpected results that the two inventive compositions did not include a monoalcohol and the comparative compositoin contains a higher amount of calcium carbonate, and due to the claimed amount of calcium carbonate, unexpected results are obtained. 
The examiner responds as follows: 
Wiechers, e.g., Example 21 teaches overlapping amounts of chemically modified starch (although not specified to aluminum starch octenyl succinate) and calcium carbonate without monoalcohol and thus, it would achieve the instant results, in the absence of evidence to the contrary. 
Hammer teaches a dry hair composition comprising at least one starch aluminum starch octenylsuccinate (about 0.01-8%), ethanol (1-20%), isobutene propellant, hectorite, and chalk (=calcium carbonate, about 0.01-8%); and Hammer suggests “the dry shampoo composition may comprise more than one of each type of component, that is, at least one, at least two, at least three … or more” ([0011]), and accordingly aluminum starch octenylsuccinate and chalk, both sebum- or oil- absorbing powder material can be present together in the dry hair composition. Thus, even Hammer alone teaches overlapping amounts of ingredients, and thus the instant results would be expected. Applicant argues that the alleged 
In light of foregoing, applicant’s arguments are not persuasive. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5900241A: this art is directed to a hair care product including dry shampoo composition comprising starch octenylsuccinate powder, precipitated calcium carbonate having a particle size of larger than 10 microns … in the absence of monoalcohol. 

Conclusion
All examined claims are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613